Dismissed and Memorandum Opinion filed May 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00359-CR
____________
 
DWIGHT CONRAD BENNETT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court

Harris County, Texas
Trial Court Cause No. 1261375
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to aggravated assault of a
family member.  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on March 17, 2011, to
confinement for ten years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b)